Title: To Benjamin Franklin from Larwood, Van Hasselt & Van Suchtelen, 14 February 1782
From: Larwood, Van Hasselt & Van Suchtelen
To: Franklin, Benjamin


Honourable Sir!
Amsterdam the 14th february 1782.
We beg leave to inform your Excellency that Since the Month of September last Year we have in our hands 51 bills of Exchange amounting to gether f. 40958 bank drawn by the honourable F. Hopkinson Esqr: countersign’d by Tho: Smith Esqr, commissioner of the continental Loan Office in the State of Pensylvania, dated United State of North America 22d June a° po on the honnourable Henry Laurens Esqr at this Place, in favour of our good friend Mr John Ross in Philadelphia, who indorsed the Same to Messr Parish Thomson in Hamburg; these bills, by the unfortunate detainment of Mr Laurens in England, were not accepted, So we have presented them to his Exellency John Adams commissioner of the United States at this Place, who told us to have no orders for the discharge of these bills, & could not pay the Same, which we are very Sorry for, as the non payment of them will be an unexpected, disagreable circumstance to our good friend Mr John Ross, Who we are informed wrote our Said Hamburg friends, that he had got a Certain information that these 51 Bills would be paid, and as this is rather a Matter of Some consideration, we beg leave to enquire of Your Excellency, if Your goodself Could find no proper means to give Instructions for the Payment of these bills in the present circumstance, which proceeds by the casuall misfortune happen’d to Sir Laurens, which if not happend we persuade Our Selves these bills would have met with due honnour in acceptance & payment. We therefore desire the honnour of your respected answer about this affair, of the above mentioned Congres bills will be paid here thro’ your kind Interposition, or if we are to return the Same with Protests of Non Payment? Your Excellencys kind reply will very much oblige us, who with a tender of our best Services at this Place have the honnour respectfully to Subscribe ourselves with the utmost esteem & regard.
Honourable Sir! Your Excellency’s Most ob hu Servt
Larwood VAN Hasselt VAN Suchtelen
His Excellency Franklin Esqr:
 
Addressed: To / The honourable B Franklin Esqr: / Commissioner of the United States / of North America. / at / Passy. / near Paris.
Notation: Larwood, Van Hasselt & Van Scuhtelen. Amsterdam 14. Feby. 1782.—
